Exhibit 10.4

 

COLLATERAL ASSIGNMENT OF LEASE

  

THIS COLLATERAL ASSIGNMENT OF LEASE (this “Assignment”) is made December 27,
2018, by and between Arcimoto, Inc., an Oregon corporation (collectively with
successors and assigns, the “Assignor”), with an address at 2034 West 2nd
Avenue, Eugene, OR 97402, and FOD Capital, LLC, a Florida limited liability
company (collectively with successors and assigns, the “Assignee”), with an
address at 7009 Shrimp Road, Suite #4, Key West, FL 33040.

 

RECITALS

 

A. Under a certain Lease Agreement dated September 3, 2017, and under certain
Lease Amendment for the Truck Repair Room attached as Exhibit A (collectively
with all modifications, extensions, renewals, and replacements, the “Lease”),
2034 LLC (the “Lessor”) demised and let to Assignor the portion of Lessor’s
building located at 2034 West 2nd Avenue, Eugene, OR 97402 (the “Premises”);

 

B. Assignee proposes to make certain financial accommodations to Assignor as
evidenced by a certain Subscription Agreement, Note, Security Agreement and IP
Security Agreement dated on or about the date of this Assignment (collectively
with all modifications, extensions, renewals, and replacements, the “Note”).
Capitalized terms used but not defined in this Assignment have the meanings
given to them in the Note.

 

C.  As further consideration and to induce Assignee to extend Assignor certain
financial accommodations under the Note and the other Investor Agreements,
Assignor desires to enter into this Assignment.

 

PROVISIONS

 

1.  The Assignor assigns, transfers, and sets over unto Assignee, with the right
to reassign, all of its right, title, and interest in and under the Lease and in
and to the Premises, as collateral security for payment of the Note and all
Secured Obligations of Assignor under Other Investor Agreements; it being
expressly agreed that this Assignment is made and is consented to by the Lessor
upon the terms and conditions set forth in this Assignment.

 

2.  The Assignor will retain right to possession of the Premises in accordance
with the terms and conditions in the Lease until an Event of Default occurs
under the Note, the Other Investor Agreements, or the Lease.

 

3.  If an Event of Default occurs under the Note, the Other Investor Agreements,
or the Lease, Assignee may, at its option, by written notice to Lessor and
Assignor, assume the Lease and enjoy the specified use of the Premises. Upon
exercise of such option, Assignee will be deemed to be substituted as the tenant
under the Lease in the place of Assignor, will be deemed to have expressly
assumed all of the terms, covenants, and obligations of the Lease applicable to
Assignor, and will be entitled to enjoy all rights and privileges granted to
Assignor under the Lease, according to its terms.

 

4.  If an Event of Default occurs under the Note, the Other Investor Agreements,
or the Lease, Assignee has the right to reassign, by public or private sale
conducted according to the terms of the Uniform Commercial Code as adopted in
Oregon, all its rights to the Lease and to enjoy the specified use of the
Premises. Upon any such reassignment, the new tenant will promptly cure any
breaches of the Lease by Assignor to the extent such cure can be effected by
payment of money, and will expressly assume all terms, covenants, and
obligations of the Lease applicable to Assignor; whereupon such new tenant will
be entitled to enjoy all rights and privileges granted to Assignor under the
Lease, according to its terms.

 

5.  Assignor will be liable to Assignee for all payments by Assignee for rent
and other obligations under the Lease to cure defaults of Assignor under the
Lease. Assignor’s liability for such sums will become part of the Secured
Obligations and will be secured by all security interests securing the Note and
the Other Investor Agreements. The parties acknowledge that such payments are
reasonable expenses of foreclosure.

 

6.  ASSIGNOR WAIVES ALL RIGHT TO TRIAL BY JURY OF ALL CLAIMS, DEFENSES,
COUNTERCLAIMS, AND SUITS OF ANY KIND ARISING FROM OR RELATING TO THIS ASSIGNMENT
OR THE DEALINGS OF THE PARTIES IN RESPECT HERETO. ASSIGNOR ACKNOWLEDGES AND
AGREES THAT THIS PROVISION IS A MATERIAL TERM OF THIS ASSIGNMENT AND THAT
ASSIGNEE WOULD NOT EXTEND ANY FINANCIAL ACCOMMODATIONS UNDER THE NOTE IF THIS
WAIVER OF JURY TRIAL WERE NOT A PART OF THIS ASSIGNMENT. ASSIGNOR ACKNOWLEDGES
THAT THIS IS A WAIVER OF A LEGAL RIGHT AND THAT IT MAKES THIS WAIVER VOLUNTARILY
AND KNOWINGLY AFTER CONSULTATION, OR AFTER THE OPPORTUNITY TO CONSULT, WITH
COUNSEL OF ITS CHOICE. ASSIGNOR AGREES THAT ALL SUCH CLAIMS, DEFENSES,
COUNTERCLAIMS, AND SUITS WILL BE TRIED BEFORE A JUDGE OF A COURT OF COMPETENT
JURISDICTION, WITHOUT A JURY.

 

[Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first written above.

 



 

Assignor:

      Arcimoto, Inc.         By: /s/ Mark Frohnmayer   Name: Mark Frohnmayer  
Title: CEO        

Assignee:

        FOD CAPITAL, LLC         By: /s/ Michael T. Raymond   Name: Michael T.
Raymond   Title:  Manager

 

 

 

 Signature Page to Collateral Assignment of Lease







 

